Citation Nr: 1818734	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  14-24 211A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bladder cancer, to include as a result of herbicide agent exposure.

2.  Entitlement to service connection for a prostatectomy, as secondary to bladder cancer. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

B. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 1971, with additional service in the U.S. Naval Reserve.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2012 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, further development is required prior to adjudication of the Veteran's claims.  The Board finds that an examination is necessary to determine whether the Veteran incurred bladder cancer, with residuals, as a result of his service.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (stating that VA has discretion to schedule a veteran for a medical examination where it deems an examination necessary to make a determination on the veteran's claim); Shoffner v. Principi, 16 Vet. App. 208, 213 (2002) (holding that VA has discretion to decide when additional development is necessary).  As part of a November 2017 letter, the Veteran described private treatment records that may be relevant to this case.  The RO should obtain those records on remand.  




Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the name and address of any private healthcare provider who has treated his bladder cancer, bladder cancer residuals, and/or other related urological ailments, and is in possession of treatment records that are not currently associated with the Veteran's claims file.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

2.  Schedule the Veteran for a VA examination by an appropriate specialist in order to determine whether he incurred bladder cancer as a result of his service, to include as a result of herbicide agent exposure or other chemical exposure.  The claims file, including a copy of this Remand, must be made available to the examiner for review, and the examiner should indicate that the claims file was reviewed in connection with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  After reviewing the complete record, the examiner is asked to provide an opinion as to the following:

(a)  Is it at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran incurred bladder cancer as a result of his service, to include as a result of exposure to an herbicide agent or other chemical?  

(b)  If the examiner does find that it is at least as likely as not the Veteran incurred bladder cancer as a result of his service, the examiner should identify all residuals attributable to the Veteran's bladder cancer and associated medical treatments.  

The Board notes that the Veteran contends that he incurred bladder cancer as a result of exposure to an herbicide agent and/or through exposure to another toxic substance, and VA has conceded that the Veteran is presumed to have been exposed to an herbicide agent during his active duty service.  Service treatment records recorded during the Veteran's service in the U.S. Naval Reserve indicate that the Veteran underwent surgery in August of 1981 to remove a "golf ball sized" bladder stone.  The Veteran's private treatment records indicate that the Veteran was diagnosed with bladder cancer in May 2001.  These records also indicate that he has suffered from residuals of this ailment, including as a result of a September 2001 bilateral pelvic lymphadenectomy with radical cystoprostatectomy and orthotopic neobladder urinary diversion.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

3.  Readjudicate the claims on appeal.  If any benefits sought on appeal remain denied, furnish the Veteran and his representative with a supplemental statement of the case and allow him an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012)




_________________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2017).


